Citation Nr: 1220954	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection for a psychiatric disorder is warranted.  

2.  Entitlement to service connection for hypertension, to include as secondary to the claimed psychiatric disorder.

3.  Entitlement to service connection for herpes simplex virus.

4.  Entitlement to a compensable evaluation for status post laparoscopic cholecystectomy residuals with scar. 

5.  Entitlement to a higher evaluation for lumbosacral strain with intervertebral disc syndrome (IVDS), rated as noncompensable for the portion of the claim/appeal period prior to January 5, 2008, and rated as 10 percent disabling therefrom.  

6.  Entitlement to a separate rating for bowel impairment associated with lumbosacral strain with IVDS.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1997 to May 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran presented testimony relevant to her appeal at a Board hearing before the undersigned held at the RO.  A transcript of the hearing is associated with the record.    

During the course of the Veteran's appeal, the RO granted an increased evaluation of 10 percent for the Veteran's lumbosacral spine disability effective January 5, 2008 (the date of the VA medical examination), in a December 2008 rating decision.   Despite the partial increase awarded by the RO, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Therefore, that issue has been recharacterized on the first page of this decision to reflect the staged ratings now assigned.   

The Board has reviewed the Veteran's physical claims file, as well as her electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.  While additional VA treatment records were found in the Veteran's Virtual VA file, they are merely cumulative of evidence already considered by the Agency of Original Jurisdiction (AOJ) in that they merely show continued treatment for the Veteran's claimed herpex simplex, psychiatric disability, and gastrointestinal complaints.  Therefore, they are not considered pertinent to the claim and no waiver of the additional evidence is needed.  

At her hearing, the Veteran implied she should be service connected for irritable bowel syndrome.  Such a claim has not been adjudicated by the RO, so the Board does not have jurisdiction to address it.  Therefore, the claim is REFERRED for appropriate action.   

The issues of entitlement to an acquired psychiatric disorder, claimed as PTSD, entitlement to service connection for hypertension, to include as secondary to the claimed psychiatric disorder, and entitlement to a separate rating for bowel impairment associated with the Veteran's lumbosacral spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the June 2003 rating decision, the RO denied the Veteran's service connection claim for PTSD, on the bases that the evidence did not establish a link between a current diagnosis of PTSD and her military service.  While service treatment records (STRs) showed some indication of psychological problems and Vet Center records showed a diagnosis of PTSD, the Veteran did not submit any additional evidence in support of her claim and did not complete and return the PTSD questionnaire.       

2.  The Veteran did not appeal the June 2003 rating decision after being notified of her appellate rights.  The June 2003 rating decision is final.

3.  Evidence received subsequent to the June 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for PTSD.

4.  The preponderance of the evidence weighs against finding that the Veteran's current herpes simplex, which was first diagnosed three years after separation from active service, is causally or etiologically related to her period of active service.  

5.  The preponderance of the evidence weighs against finding that the Veteran has any residual symptoms from the January 2001 gall bladder removal, to include any compensable residuals associated with a surgical scar.

6.  The Veteran did not report for the August 2006 medical examination scheduled to evaluate the severity of her lumbosacral spine disability.   

7.  The preponderance of the evidence weighs against finding that the Veteran's current lumbar spine disability more closely approximates the schedular criteria for a compensable rating under the amended schedule for rating spine disabilities for the portion of the claim/appeal period prior to January 5, 2008.  

8.  The preponderance of the evidence weighs against finding that the Veteran's current lumbar spine disability more closely approximates the schedular criteria for a rating higher than 10 percent under the amended schedule for rating spine disabilities for the portion of the claim/appeal period from January 5, 2008 forward.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

3.   The Veteran's herpes simplex virus was not incurred in or aggravated by her period of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for a compensable evaluation for the status post laparoscopic cholecystectomy with scar have not been met or approximated for the entire claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Code (DC) 7318 (2011).

5.  The criteria for a compensable evaluation for the Veteran's lumbosacral strain with IVDS have not been met or approximated for the portion of the period prior to January 5, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, DC 5243 (2011).


6.  The criteria for an evaluation higher than 10 percent for the Veteran's lumbosacral strain with IVDS have not been met or approximated for the portion of the period from January 5, 2008, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, DC 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

An error in VCAA notice should not be presumed prejudicial, and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran nor her representative has alleged prejudicial error and, upon review, we find that none has otherwise been shown.  

Regarding the Veteran's claimed PTSD, the Board finds the Veteran's claim to be reopened by way of the submission of new and material evidence.  Thus, with respect to the Veteran's application to reopen the previously denied claim, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.  Further, the reopened claim is being remanded to ensure due process for reasons explained below.  Thus, no discussion regarding VA's fulfillment of its duties to notify and assist in the reopened claim is necessary at this time. 

Regarding the other claims decided herein, the Board notes that the RO, in the June 2006 notice letter, advised the Veteran that she may submit evidence showing that her claimed herpes simplex virus existed from military service to the present time, as well as evidence showing that her claimed service-connected disabilities had increased in severity, and described the types of information and evidence that she should submit in support of her claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of her claims.  The RO further explained how VA determines the disability rating and the effective date, which satisfied Dingess notice requirements.  

The Board notes that the June 2006 notice letter was sent before the initial denial of the claims and adequately satisfied VCAA notice requirements with respect to the Veteran's claims.    

The record further reflects that the Veteran and her representative have been provided with a copy of the above rating decisions, the SOC, and the SSOC, which cumulatively included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Moreover, neither the Veteran nor her representative has alleged any prejudice with respect to the notice received for the claims.  The Veteran has been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of her claims during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Regarding VA's statutory duty to assist in claims development, the Board notes that the RO afforded the Veteran with medical examinations in connection with her increased rating claims in January 2008 and March 2011.  Collectively, the examination reports include all relevant findings necessary for a fair adjudication of the claims adjudicated herein, as will be discussed in greater detail below.  Therefore, the examination reports are deemed adequate.  

Although no medical examination was provided or medical opinion obtained with respect to the Veteran's claimed herpes simplex, none is needed.  The Veteran admits that she was not diagnosed with herpes simplex until after service.  Although she states that she was first diagnosed within a year of separation, the record shows that she was diagnosed three years after separation.  Aside from the Veteran's unsupported lay statement, there is absolutely no indication that the Veteran's herpes simplex is related in any way to her period of active military service.  No competent medical professional has linked the claimed disorder to the Veteran's period of active service.  For these reasons, we find no reason to remand for a medical examination or medical opinion in this case.  

Further, treatment records adequately identified as relevant to the Veteran's claims have been obtained and are associated with the record.  Additional records found in the Veteran's electronic file through the Virtual VA system are merely cumulative of evidence previously considered, as explained above.  

The Veteran has not made VA aware of any other evidence relevant to her appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  In view of the foregoing, the Board will proceed with appellate review.  

The Board has thoroughly reviewed all the evidence in the evidentiary record, to include records located in the Veteran's "Virtual VA" folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  New and Material Evidence

The Board initially notes that the Veteran's current claim involving PTSD is grounded upon the same factual bases as her prior claim, which was previously denied by the RO in the June 2003 rating decision.  That decision is final.  Generally, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In this case, the RO found new and material evidence sufficient to reopen the Veteran's claim.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

The Veteran filed her application to reopen her previously denied claim for PTSD in May 2006.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the June 2003 rating decision, the RO denied the Veteran's claim for service connection of PTSD, on the bases that the available medical evidence was insufficient to confirm a link between the Veteran's current PTSD symptoms and an in-service stressor.  In support of the decision, the RO noted that STRs showed that there was some indication in August 1998 of insomnia and acute adjustment disorder and the Veteran was enrolled in a wellness program with psychology services for stress in October 1998; however, there was no diagnosis or treatment for PTSD in service.  The RO also noted that Vet Center treatment records from May 2002 to March 2003 showed current diagnosis of PTSD; however, the evidence did not establish a link between PTSD and military service.  The RO further noted that the Veteran had not submitted a completed PTSD questionnaire.  The Veteran received notification of that decision and her appellate rights, but did not appeal the decision.  The provisions of 38 C.F.R. § 3.156(b) and (c) are inapplicable, as explained below.  Thus, the June 2003 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the June 2003 rating decision included the Veteran's STRs; Vet Center treatment records; and written statements from the Veteran and/or her representative.  

Since the June 2003 rating decision, the following evidence has been associated with the record: additional written statements from the Veteran and/or her representative; duplicate copies of STRs; service personnel records (SPRs); lay statement from the Veteran's sister (M.R.); VA treatment records dated from 2008 to 2011; additional Vet Center treatment records; the March 2011 QTC psychiatric examination report; and the March 2012 Travel Board hearing transcript.  

After review of the evidence associated with the record since the prior final denial, the Board finds that there is new and material evidence sufficient to reopen the claim.   

Indeed, the Veteran has provided additional information regarding her claimed in-service stressor event of sexual assault.  In a June 2009 letter, the Veteran explained that she was sexually assaulted by a male nurse while in the recovery room following her January 2001 gall bladder removal.  She also submitted a lay statement from her sister (M.R.) wherein M.R. recalled telephoning the Veteran after the gall bladder surgery.  She wrote that the Veteran had confided that she had been sexually assaulted by a male nurse while in the recovery room.  M.R. also stated that she encouraged her sister to report the incident but the Veteran was afraid of retaliation.  M.R. further added that the Veteran had changed and was not the happy person with whom she grew up.   

The Veteran is competent to report the details of her claimed sexual assault, and her sister, M.R., is competent to report her recollection of a conversation with the Veteran shortly after the surgery regarding the occurrence of a sexual assault.  M.R. is also competent to report her observation of changed behavior exhibited by the Veteran.   Their statements are presumed credible for the limited purpose of reopening the claim.  At the time of the June 2003 denial, there were no specific details of record regarding the Veteran's claimed in-service stressor event.  Therefore, this evidence was not previously considered and relates to a previously unestablished fact necessary to substantiate the claim.    

Additionally, VA treatment records show that a VA treating psychiatrist has attributed the Veteran's diagnosis of PTSD, in part, to her claimed in-service sexual assault.  See, e.g., March 3, 2008 VA psychiatry note written by L.F., MD.  There was no competent evidence of a link between the Veteran's current PTSD and military service at the time of the prior final denial.  The psychiatrist's opinion is presumed credible for the limited purpose of reopening the claim.  It also was not previously considered and relates to a previously unestablished fact necessary to substantiate the claim.    

Thus, upon consideration of the additional evidence discussed above, we find that new and material evidence has been presented since the June 2003 denial.  Accordingly, because the Board has determined that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claim of service-connected compensation benefits for PTSD, the appeal is granted to this extent.  

In so finding, the Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the June 2003 decision such that the provisions of 38 C.F.R. § 3.156(b) would apply.  Indeed, there was no evidence pertinent to the Veteran's claimed PTSD received during the period.   The Veteran filed her application to reopen the previously denied claim after expiration of the appeal period.  Regarding any relevant VA treatment records dated during the period, the Board notes that they merely show continued treatment for psychiatric problems and do not in any way indicate a nexus relationship to service.  The Veteran did not mention a military sexual trauma to VA medical providers until 2005.  Thus, the treatment records during the one-year appeal period are merely cumulative of evidence previously considered and do not constitute new and material evidence.   

The Board also notes that no relevant service department records have been associated with the claims file since the June 2003 rating decision such that 38 C.F.R. § 3.156(c) would apply.  While there were service personnel records added to the record, none include any evidence referable to psychiatric problems (i.e., worsened performance, changed behavior, psychiatric treatment, etc.) in any way.  For that reason, we find that the records are not pertinent to the claim.  

However, for reasons explained below, additional development is needed before the Board may proceed in adjudicating the merits of the Veteran's reopened claim. 

III.  Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Veteran seeks entitlement to service connection for herpes simplex.  At the Board hearing, the Veteran stated that she was first diagnosed with the disease at the American Lake VA Medical Center (VAMC) less than a year after separating from service.  See hearing transcript, pages 26-27.  

The Board initially notes that the Veteran's service treatment records (STRs) are completely devoid of any complaints, findings, or treatment for the herpes simplex virus.  Indeed, routine gynecological examinations performed in June 1999 and June 2000 were normal.  The Veteran later specifically denied then-having or ever having had a sexually transmitted disease (STD) in January 2001.  There is further no indication of herpes simplex on the December 2001 report of medical examination.

Although the Veteran stated at the Board hearing that herpes simplex was first diagnosed within the year following her separation from active service, the evidence shows otherwise.  Post-service VA treatment records from the American Lake VAMC show that herpes was first diagnosed in September 2004, more than three years after service.  Indeed, a June 2004 VA women's health outpatient note reveals that the Veteran presented for treatment with worry about STD exposure.  She requested testing but had no symptoms.  At her September 2004 follow-up appointment, it was noted that her STD testing was positive for herpes simplex virus 1 and 2 (HSV-1 and HSV-2) but negative for other STDs.  She reportedly believed that her first episode had been years ago when she had been in agony with eruption and pain down her leg, which had been misdiagnosed.  However, significantly, she made absolutely no mention of her period of active service, and there is no indication upon review of the STRs that the episode described by the Veteran occurred during service.  In this regard, the Board particularly notes that the Veteran answered "No" when asked if she then-had or ever had had skin diseases or cramps in her legs on the January 2001 report of medical history, approximately four months prior to separation from service.  The Board would like to note further that the Veteran did not present with concern about STD exposure until three years after separation from service.  This certainly does not suggest that her disease is in any way related to her period of active military service.   

Moreover, the evidentiary record is completely devoid of any competent medical opinion evidence suggesting a link between the Veteran's herpes simplex and her period of active service.  Indeed, no medical professional has ever suggested a nexus relationship between the Veteran's herpes simplex and her period of active military service.         

Thus, despite the Veteran's competent lay account at the Board hearing of having been diagnosed with herpes simplex within a year after service, we do not find her account to be credible.  The evidentiary record clearly and definitively contradicts this evidence as it shows that herpes simplex was not diagnosed until 2004, three years after service.  Additionally, there is absolutely no mention of herpes simplex in service, and there is no indication that the prior episode of pain and eruption of the leg referenced by the Veteran at the time of her diagnosis was during service.  The Veteran made no mention of her period of service when she first expressed concern over having an STD or when she was first diagnosed with herpes simplex.  She did not suggest that herpes was related to her period of active service until filing the current claim for VA benefits.  Further, there is no medical opinion evidence linking the Veteran's herpes to her period of active military service.  The Veteran, as a lay person, lacks the requisite medical expertise to provide a competent link between the claimed disability and her period of military service.  

Thus, as the credible and probative evidence reveals that herpes simplex manifested several years after service and does not otherwise indicate a nexus relationship between the disease and service, the Board concludes that the preponderance of the evidence weighs against the claim and the Veteran is not entitled to service-connected compensation benefits for herpes simplex.   

IV.  Disability Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Service connection for the Veteran's laparoscopic cholecystectomy residuals with scar, with a noncompensable rating effective May 19, 2001, as well as for lumbosacral strain, with a noncompensable rating effective May 19, 2001, was originally awarded by the RO in May 2001.  The Veteran filed the current claim seeking an increased rating for the already service-connected disabilities in May 2006.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, such as in this case, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Status post laparoscopic cholecystectomy residuals

The Board notes that the Veteran's laparoscopic cholecystectomy residuals are evaluated under the criteria found at 38 C.F.R § 4.114.  The disability is rated as noncompensable (i.e., 0 percent disabling) under DC 7318 for removal of gallbladder.

Under DC 7318, a 0 percent evaluation is provided for nonsymptomatic removal of gall bladder.  A 10 percent evaluation is provided for removal of gall bladder with mild symptoms.  A 30 percent evaluation is provided for removal of gall bladder with severe symptoms.  See 38 C.F.R. § 4.114, DC 7318.

In this case, the preponderance of the evidence weighs against finding that the Veteran currently has any residual symptoms associated with the January 2001 removal of her gall bladder.  

In this regard, the Board recognizes that the Veteran complained of residual diarrhea, vomiting, nausea, and abdominal pain at the QTC medical examinations.  However, she admitted at the January 2008 medical examination that she did not recall undergoing any medical tests for the alleged residuals.  After considering the Veteran's gastrointestinal complaints, the January 2008 medical examiner did not attribute them to her laparoscopic cholecystectomy.  Similarly, the March 2011 medical examiner considered the Veteran's gastrointestinal complaints and alternatively suggested that they were attributable to her medications rather than being reflective any residual cholecystectomy complication.  Further, treatment records relevant to the appeal period do not show that the Veteran's gastrointestinal complaints have been attributed to her service-connected cholecystectomy.  For these reasons, we find that an increased rating under DC 7318 is not warranted.  The Board further finds that the Veteran's disability is properly rated under DC 7318.    

The Veteran has also alleged that she has a tender and painful surgical scar associated with her laparoscopic cholecystectomy.  See hearing transcript, page 11.  

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708 -12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Board notes that the amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether such Veteran's disability has increased since the last review.  See 77 Fed. Reg. 2909-10 (Jan. 20, 2012).  No such request has been made in this case.

Under the applicable DC 7804, a 10 percent evaluation is provided for a scar that is superficial and painful on examination.  This is the highest evaluation available under this DC.  See 38 C.F.R. § 4.118, DC 7804 (prior to October 23, 2008).  

The fact that the Veteran's residual scar(s) is/are superficial is not in dispute.  Rather, the question to be considered is whether it/any is/are also painful on examination.  Although the Veteran testified before the undersigned that she had a painful residual scar (see hearing transcript, page 11) and has alleged entitlement to a compensable rating on such basis, the evidentiary record preponderates against the assertion.  While the January 2008 medical examiner vaguely wrote that tenderness from the Veteran's laparoscopic scars was "insignificant", upon closer review, it is observed that the examiner specifically noted in the physical examination portion of the report that there was no tenderness on examination of each scar described.  These notations are clear and do not indicate any objective tenderness associated with a residual scar.  Similarly, the March 2011 medical examiner found no tenderness associated with the Veteran's residual scar.  Further, the Veteran's VA treatment records during the time relevant to the claim/appeal period do not show a tender residual scar on examination.  Moreover, it is notable that the Veteran even provided inconsistent statements regarding tenderness associated with the scar at the Board hearing.  As stated above, she testified that her residual surgical scar was tender.  However, she had previously admitted that her scar did not bother her.  See hearing transcript, page 10.  Thus, in light of the inconsistencies, we do not find the Veteran's assertion to be credible.    

Moreover, the Board notes that no residual scar is shown to cause limited motion, cover an area of 144 square inches or greater, be unstable, or result in limitation of function.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.118, DCs 7801-7803, 7805 (prior to October 23, 2008).    

Thus, as no compensable residuals associated with the scar are shown by the evidentiary record, the Board finds that a separate rating is not warranted under any potentially applicable DC pertaining to the rating of scar disabilities.  

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Lumbosacral spine disability

The Veteran also seeks entitlement to a compensable disability evaluation for the portion of the appeal period prior to January 5, 2008, and a disability evaluation higher than 10 percent disabling therefrom, for her service-connected lumbosacral spine disability.  She is currently rated under DC 5243 for intervertebral disc syndrome. 

The Board notes that the rating criteria for rating spine disabilities were amended in August 2003, effective September 26, 2003.  Amendment to Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to that, the rating criteria for evaluating intervertebral disc syndrome were changed, effective September 23, 2002.  Amendment to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (38 C.F.R. § 4.71a, DC 5293 (2003)).  The amended rating criteria for intervertebral disc syndrome were subsumed in the aforementioned amended rating schedule for spine disabilities.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the veteran is entitled to resolution of his or her claim under the criteria that are more to his or her advantage.  The prior criteria may be applied for the full period of the appeal.  The new rating criteria, however, may be applied only to the period after their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this case, the Veteran filed her claim seeking an increased rating for her service-connected lumbosacral spine disability in May 2006.  Because she filed her claim after the change in regulations, her service-connected back disability has appropriately been considered only under the amended schedule for rating disabilities of the spine.  The Veteran is properly evaluated under the rating schedule.    

Under the amended schedule for rating spine disabilities, the Veteran's intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the amended criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  The term "chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  38 C.F.R. § 4.71a, DC 5243, Note (1).  

Upon review of the evidentiary record, the Board finds no indication that the Veteran had physician prescribed bed rest due to her thoracolumbar spine disability for the duration required to receive an increased evaluation for any time relevant to either portion of the claim/appeal period.  Treatment records throughout the claim/appeal period show no periods of incapacitation due to her thoracolumbar spine disability.  Also, although the Veteran stated at the January 2008 medical examination that she requires bed rest when she has pain associated with her spine disability, she made no mention of having physician prescribed bed rest and specifically stated that her spine disability had not resulted in incapacitation.  While she later told the March 2011 medical examiner that she had physician recommended bed rest for two days in September 2010, there is no documentation of such physician prescribed bed rest due to the Veteran's low back disability apparent in the record.  Nonetheless, even assuming the veracity of the Veteran's statement, the duration of the incapacitation would not be compensable under the schedular criteria.  Indeed, it is far less than the week required for a 10 percent evaluation.  She even admitted at the Board hearing before the undersigned that an incapacitating episode only occurred "once in a blue moon."  See hearing transcript, page 7.  Therefore, in consideration of the foregoing, the Board finds that a higher evaluation for the Veteran's lumbar spine disability on the basis of the total duration of incapacitating episodes for any time relevant to the claim/appeal period is not warranted.  

In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Prior to January 5, 2008

The Board notes that the evidence relevant to the present claim/appeal period prior to January 5, 2008 does not show that the Veteran's thoracolumbar spine disability more closely approximates the criteria for a compensable rating.  See 38 C.F.R. § 4.31.  

For example, an October 2006 VA treatment record shows that the Veteran presented for treatment for low back pain but was objectively able to stand straight and demonstrate normal lordotic curve and alignment.  She also had normal deep tendon reflexes (+2), and objectively demonstrated no spasm or tenderness to palpation of the back, to include at the sciatic notches.  This evidence weighs against finding that the Veteran's low back disability more closely approximates the schedular criteria for a compensable rating.  

Moreover, and significantly, the Veteran failed to report for the examination scheduled for August 2006 medical examination.  As such, the evidence expected from the results of the examination could not be considered.  See 38 C.F.R. § 3.655.  Therefore, upon review, the Board finds that the evidence relevant to this portion of the claim/appeal period shows that the currently assigned noncompensable rating is appropriate and no higher rating is warranted. 

From January 5, 2008

The Board notes that the Veteran underwent medical examination in connection with her claim on January 5, 2008.  At that time, she demonstrated forward flexion to 90 degrees, and a combined range of motion of 240 degrees, which was normal.  The examiner additionally noted that the Veteran's joint function of the spine was additionally limited by pain, but not fatigue, weakness, lack of endurance or incoordination, following repetitive use; however, pain additionally limited the joint function by 0 degrees.  See Mitchell, supra.  The examining physician further noted that muscle spasm was absent and the Veteran's gait and posture were within normal limits.  The Veteran required no assistive device for ambulation, and there was no evidence of radiating pain on movement.  She also showed symmetry of spinal motion with normal curvatures of the spine.  

However, the examiner did note that the Veteran demonstrated tenderness on examination at the left lower back.  This finding was specifically considered in awarding the Veteran a 10 percent rating for her spine disability.  Indeed, as stated above, a 10 percent schedular rating is warranted when there is evidence of localized tenderness not resulting in abnormal gait or abnormal spinal contour, as in this case.  

The Board notes that the Veteran similarly demonstrated tenderness at the lower back at the March 2011 medical examination.  However, her posture and gait were remained within normal limits, and she still required no assistive device for ambulation.  There was again no evidence of radiating pain on movement, and muscle spasm was absent.  Her spinal contour was still preserved, and there was no guarding of movement.  Forward flexion was to 68 degrees and the combined range of motion was 163 degrees, which does not approximate the criteria for the next higher 20 percent schedular rating.  

Both examiners found no evidence of ankylosis involving the spine at the examinations.  

Thus, in consideration of the foregoing, as well as treatment records relevant to this portion of the appeal period that contain no contradictory findings, the Board finds that the Veteran's lumbar spine disability is appropriately rated as 10 percent disabling from January 5, 2008, the date of the medical examination, forward.  In this regard, the Board notes that the Veteran reported at the Board hearing that she experienced muscle spasms in her back (see hearing transcript, page 5), however, we find the objective medical findings, which repeatedly show no muscle spasm to be present, to be more credible and afford them greater probative value than the Veteran's unsupported lay assertion.  

Associated neurologic impairment

During the course of this appeal, the Veteran has been awarded separate 10 percent ratings under DC 8520 for sciatic nerve impairment involving the left and right lower extremities.  See December 2008 and December 2011 rating decisions.  The Veteran has not appealed the decisions.  Upon review of the evidentiary record, the Board finds no indication that she is entitled to an even higher schedular rating for either extremity at any time relevant to the claim/appeal period.  The manifestations of the sciatic nerve impairment involving the lower extremities are shown to be wholly sensory.

The Veteran may also be entitled to a separate rating for bowel impairment associated with her lumbar spine disability.  The March 2011 medical examiner specifically found that the Veteran's IVDS caused bowel dysfunction with no pad needed.  However, for reasons discussed in the remand portion of the decision below, additional development is necessary.  The Board has added the issue of entitlement to a separate rating for bowel impairment as secondary to the Veteran's lumbar spine disability to the first page of this decision.  While this issue is clearly related to the Veteran's increased rating claim for her lumbar spine disability, it is not inextricably intertwined such that adjudication of the Veteran's lumbar spine disability must be delayed for completion of the additional development ordered below.  Therefore, there was no prejudice to the Veteran in proceeding with adjudication of her claim involving the lumbar spine disability at this time.      

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an increased evaluation for the Veteran's thoracolumbar spine disability on a schedular basis for either portion of the claim/appeal period under the amended schedule for rating spine disabilities.  Therefore, no change in the currently staged rating is warranted.  See Francisco, supra.    

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  The Veteran's complaints and demonstrated impairment attributable to her spine disability are adequately contemplated by the currently assigned ratings.  The Board also notes that the Veteran testified before the undersigned that she did not lose time from work due to her back.  See hearing transcript, page 5.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Moreover, the Board has considered whether a TDIU was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, we conclude that a TDIU is not raised because the Veteran does not contend, and is not otherwise shown, to be unable to obtain or maintain substantially gainful employment at any time relevant to the claim/appeal period.  As mentioned above, the Veteran told the undersigned at the Board hearing that she was employed.  See hearing transcript, page 5.  

Although the Board recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the claims denied above (i.e., service connection for herpes simplex and increased ratings for residuals of laparoscopic cholecystectomy and lumbosacral spine disability), and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra.  

 
ORDER

Having presented new and material evidence, the previously denied claim of service connection for PTSD is reopened.  To that extent only, the appeal is granted.

Entitlement to service connection for herpes simplex virus is denied.

Entitlement to a compensable evaluation for service-connected status post laparoscopic cholecystectomy is denied. 

Entitlement to a compensable evaluation for service-connected lumbosacral strain with IVDS, for the portion of the claim/appeal period prior to January 5, 2008 is denied.  

Entitlement to an evaluation higher than 10 percent for service-connected lumbosacral strain with IVDS, for the portion of the claim/appeal period from January 5, 2008, forward, is denied.  


REMAND

Review of the evidentiary record reveals that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims for reasons explained below.   

Psychiatric disorder

The record reflects that the RO has considered the Veteran's service connection claim involving a psychiatric disorder as a claim for PTSD, which was the specific claim filed by the Veteran both in 2002 and 2006.   For reasons explained above, the Board has found the claim to be reopened by way of the submission of new and material evidence.  However, during the course of this claim/appeal, the Court has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At the March 2011 psychiatric examination, the Veteran was diagnosed with Major Depressive Disorder, in addition to PTSD, on Axis I.  The STRs also show that the Veteran checked "Yes" when asked if she had depression or excessive worry, which was later noted to be "situational depression", on the January 2001 report of medical history.  Thus, in consideration of the foregoing, the Board must more broadly consider the Veteran's service connection claim for PTSD as one for an acquired psychiatric disorder, to include the diagnosis of MDD.  Accordingly, the Veteran must be provided with proper notice, and a supplemental medical opinion must be obtained.    

Hypertension

Because the Veteran's claim of service connection for hypertension is based, in part, on a theory of entitlement which includes as secondary to her claimed psychiatric disorder, it is inextricably intertwined with the above claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Bowel impairment

Furthermore, the Board notes that the March 2011 medical examiner specifically found that the Veteran had bowel impairment associated with her IVDS.  However, she did provide any rationale for the finding.  Furthermore, she did not provide sufficient information regarding the current manifestations of any associated bowel impairment.  She merely stated that the Veteran's IVDS caused bowel dysfunction with no pad needed, with no further elaboration.  This statement clearly contradicts the Veteran's assertion that the bowel impairment results in extensive leakage requiring a pad.  For these reasons, a supplemental opinion is needed.      

Accordingly, the case is REMANDED for the following actions:

1.   Send the Veteran a notice letter pertaining to a claim for entitlement to service connection for a psychiatric disorder, to include PTSD, to include a description of the evidence necessary to substantiate a claim, the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period for response.

2.  After (1) above has been completed, obtain a supplemental medical opinion regarding the Veteran's claimed psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed in providing the opinion.  If another medical examination is necessary to provide the opinion, please so schedule.  In addressing the questions below, the reviewer's/examiner's opinion should be informed by a review of the Veteran's psychiatric history and findings as documented upon any prior psychiatric examination or treatment.  

The reviewer/examiner should identify all current psychiatric disorders (i.e., psychiatric disorders demonstrated by the Veteran since filing her claim in May 2006).         

For each psychiatric disorder regarding which the reviewer/examiner finds a current diagnosis, he/she should answer the following:  Is it at least as likely as not that the disorder developed in service, or is otherwise causally or etiologically related to service, to include any event or incident therein; or, alternatively, is any such relationship to service unlikely (i.e., less than a 50-50 probability)?   Please explain your answer.   

In providing the opinions, the reviewer/examiner should consider any psychiatric complaints in service, to include the January 2001 admission of depression or excessive worry on the report of medical history.    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the reviewer/examiner cannot answer any question posed without resorting to unsupported speculation, the reviewer/examiner should so state, and explain why that is so.  

3.  If, and only if, a psychiatric disorder is found to be causally or etiologically related to the Veteran's period of active military service, schedule the Veteran for an appropriate VA examination for her claimed hypertension.  The claims file, as well as any relevant records, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  


Based on his or her review of the evidentiary record, he/she should answer the following:  Is it at least as likely as not that hypertension was caused or aggravated (i.e., permanently worsened, as opposed to a temporary or intermittent flare-up of symptomatology which returns to baseline level of disability) by the Veteran's psychiatric disorder; OR, alternatively, is any such a relationship on a causation or aggravation basis unlikely (i.e., less than a 50-50 probability)?   Please explain your answer and, if applicable, attempt to identify baseline level of severity of the psychiatric disorder before aggravation.   

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the reviewer/examiner cannot answer any question posed without resorting to unsupported speculation, the reviewer/examiner should so state, and explain why that is so.  

4.  Obtain a supplemental medical opinion from the March 2011 medical examiner (or another appropriate examiner if B.L. is not available) regarding the Veteran's claimed bowel impairment associated with her lumbosacral spine disability.  The claims file, as well as any other relevant records, to include a copy of this Remand, must be made available to and reviewed in providing the opinion.  If another medical examination is necessary to provide the opinion, please so schedule.  In addressing the questions below, the reviewer's/examiner's opinion should be informed by a review of the Veteran's relevant medical history and findings as documented upon any prior medical examination or treatment.  

The reviewer/examiner is asked to explain the basis of the finding that the Veteran has bowel impairment associated with her lumbosacral spine disability and provide a full description of any symptomatology and/or manifestations "at least as likely as not" associated therewith.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  Thereafter, readjudicate the Veteran's claims.  Should the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response. Thereafter, return the case to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


